In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1182V
                                    Filed: September 2, 2015

****************************
RYAN BRITTON,                              *
                                           *
                     Petitioner,           *      Damages Decision Based on Proffer;
                                           *      Attorneys’ Fees and Costs;
                                           *      Influenza and Meningococcal Vaccines
                                           *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                        *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                        *      Processing Unit (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Sarah Duncan, Esq., U.S. Department of Justice, Washington, DC for respondent.

      DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

Vowell, Chief Special Master:

       On December 8, 2014, Karen Stroup filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”] on behalf of her son, R.B. Petitioner alleged that R.B.
suffered a shoulder injury which was caused by the influenza and meningococcal
vaccines he received on October 29, 2013. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

     On April 16, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation.

       Approximately four months later, petitioner filed a motion indicating that R.B. had
turned 18 years old on August 9, 2015 and was no longer a minor. Motion, filed Aug.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
11, 2015, at 1. Petitioner requested that the caption be amended to reflect Ryan Britton
(formerly R.B.) as petitioner. Id. at 1-2. I granted petitioner’s request. Order, issued
Aug. 13, 2015.

       On September 1, 2015, respondent filed a proffer on award of compensation
[“Proffer”] indicating petitioner should be awarded $109,617.48. Proffer at 2. According
to respondent’s Proffer, petitioner agrees to this proposed amount. Id.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $109,617.48 in the form of a check payable to petitioner, Ryan
Britton. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

        The Proffer further indicated that petitioner should be awarded $16,500.00 for
attorneys’ fees and costs. Proffer at 2. In accordance with General Order #9,
petitioner’s counsel represents that petitioner incurred no out-of-pocket expenses. Id.
According to respondent’s Proffer, petitioner agrees to this proposed amount. Id.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total $16,500.003 as a lump sum in the form of a
check jointly payable to petitioner Ryan Britton and petitioner’s counsel
Maximillian J. Muller.

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
           Case 1:14-vv-01182-UNJ Document 27 Filed 09/01/15 Page 1 of 3



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                    )
RYAN BRITTON,                                       )
                                                    )
               Petitioner,                          )
                                                    )    No. 14-1182V
v.                                                  )    Chief Special Master Vowell
                                                    )    ECF
SECRETARY OF HEALTH AND HUMAN                       )
SERVICES,                                           )
                                                    )
               Respondent.                          )
                                                    )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 8, 2014, petitioner1 filed a petition for compensation (“Petition”) under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine

Act” or “Act”), as amended, alleging that he suffered an injury to his left shoulder as a result of

influenza and meningococcal vaccines administered on October 29, 2013. See generally Dkt.

15, Resp.’s Rep. at 1-4. The Secretary of Health and Human Services (“respondent”) filed a

Vaccine Rule 4(c) report, conceding that petitioner suffered from a shoulder injury related to

vaccine administration (“SIRVA”), and recommending that the Court award petitioner

compensation. Id. at 4-5. Respondent hereby submits the following proffer regarding the award

of compensation.




1
 At the time of the Petition’s filing, petitioner was a minor. When petitioner reached the age
of majority, the caption was amended to reflect Ryan Britton as the sole petitioner.
              Case 1:14-vv-01182-UNJ Document 27 Filed 09/01/15 Page 2 of 3



     I.    Items of Compensation

           A.      Vaccine Injury-Related Items

           Respondent proffers that, based on the evidence of record, petitioner should be

awarded $109,617.48, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

           B.      Attorneys’ Fees and Costs

           Petitioner has supplied documentation of reasonable attorneys’ fees and costs in the

    amount of $16,500.00. Pursuant to General Order #9, petitioner’s counsel has represented

    to respondent’s counsel that petitioner incurred no out-of-pocket expenses in proceeding on

    the petition. Respondent proffers that petitioner should be awarded $16,500.00 for attorneys’

    fees and costs. Petitioner agrees.

    II.    Form of the Award

           The parties request that the Chief Special Master’s decision and the Court’s judgment

    award the following 2:

           A. A lump sum payment of $109,617.48 (representing all elements of

    compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

    15(a)), in the form of a check payable to petitioner; and

           B. A lump sum payment of $16,500.00 in the form of a check payable to petitioner

    and petitioner’s attorney, Maximillian J. Muller, Esq., for attorneys’ fees and costs.

    Petitioner agrees to endorse this payment to petitioner’s attorney.



2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 2
         Case 1:14-vv-01182-UNJ Document 27 Filed 09/01/15 Page 3 of 3



 III.   Summary of Recommended Payments Following Judgment

        A.   Lump sum paid to petitioner:                                     $ 109,617.48

        B.   Reasonable attorneys’ fees and costs:                            $ 16,500.00


                                            Respectfully submitted,

                                            BENJAMIN C. MIZER
                                            Principal Deputy Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division

                                            VINCENT J. MATANOSKI
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            HEATHER L. PEARLMAN
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division

                                            s/ Sarah C. Duncan
                                            Sarah C. Duncan
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 514-9729
                                            Fax: (202) 616-4310
DATED: September 1, 2015




                                             3